                         Case 18-12684-LSS              Doc 148        Filed 01/10/19       Page 1 of 1



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

            In re                                                    §    Chapter 11
                                                                     §
            FAIRWAY ENERGY, LP, et al.,1                             §    Case No. 18-12684 (LSS)
                                                                     §
                            Debtors.                                 §    (Jointly Administered)
                                                                     §
                                                                     §

                                       NOTICE OF RESCHEDULED HEARING

                          PLEASE TAKE NOTICE that, at the direction of the Court, the hearing

        previously scheduled for March 13, 2019 at 10:00 a.m. (ET) has now been scheduled for March

        13, 2019 at 10:30 a.m. (ET).

        Dated: Wilmington, Delaware                 HAYNES AND BOONE, LLP
               January 10, 2019                     Patrick L. Hughes (admitted pro hac vice)
                                                    Kelli Stephenson Norfleet (admitted pro hac vice)
                                                    Martha Wyrick (admitted pro hac vice)
                                                    1221 McKinney Street, Suite 2100
                                                    Houston, Texas 77010
                                                    Telephone: (713) 547-2000
                                                    Facsimile: (713) 547-2600

                                                               -and-

                                                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                    /s/ Elizabeth S. Justison
                                                    Edmon L. Morton (No. 3856)
                                                    Kenneth J. Enos (No. 4544)
                                                    Elizabeth S. Justison (No. 5911)
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253

                                                    ATTORNEYS FOR THE DEBTORS
                                                    AND DEBTORS IN POSSESSION


        1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.
01:24053609.1
